Citation Nr: 1638088	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lower back strain with degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, left lower extremity, associated with lower back strain with degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015); May 2016 correspondence granting the motion to advance the appeal on the Board's docket.

The Board observes that a statement of the case (SOC) was issued for these claims in May 2014.  A substantive appeal of these claims to the Board is not of record; however, the electronic appeals tracking system reflects that such was received, and June 2015 correspondence indicates that the appeal was thereafter certified to the Board.  Further, a May 2015 VA Form 646 completed by the Veteran's representative indicates that there was no further argument and that no hearing was requested.  In May 2016, the Board received the claims file and placed the appeal on the Board's docket.  In June 2016 the Veteran's representative filed an informal hearing presentation (IHP).  Given the procedural posture of this case, the desire to provide timely appellate review, and a lack of prejudice to the Veteran in this matter, the Board will proceed to adjudicate these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a written statement received in August 2016, the Veteran appears to have raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Missing Records

VA has a duty to assist claimants in obtaining evidence necessary to substantiate their claim(s).  38 U.S.C.A. § 5103A(a)(1).  This duty to assist extends to obtaining private treatment records and records from other federal departments or agencies.  38 U.S.C.A. § 5103A(b) and (c), respectively.  The record contains a March 2012 Medical Report for Disability Eligibility Review completed by a private physician named Dr. K.P., who indicated that he had been treating the Veteran for his back problems since 2005.  The Report was submitted to the North Carolina Retirement System in conjunction with an application for disability retirement.  The Report put VA on notice that (1) there are outstanding private medical records from Dr. K.P. that are relevant to the Veteran's claims and that (2) there may be additional medical records related to a claim for disability retirement from the North Carolina Retirement System.  VA has not attempted to obtain these records.  Accordingly, remand is required so that such efforts may be made.  38 U.S.C.A. § 5103A(b) and (c).

New Medical Examination

The Veteran's back and sciatica disabilities were most recently evaluated in an October 2012 VA examination.  In filings subsequent to the examination, the Veteran alleged that the examination was inadequate due to various factual inaccuracies written in the examination report by the examiner.  See, e.g., November 2012 Notice of Disagreement.  The Veteran also reported that his disabilities had worsened, such that he now has to constantly use a walker to assist with ambulation.  See id.  As a result, the Board finds that the Veteran should be afforded a new medical examination to determine the nature and severity of his back and sciatica disabilities, as well as their effects on employment.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

TDIU

As the resolution of the Veteran's back and sciatica claims will necessarily impact the determination of the claim for a TDIU, the Board finds that they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Adjudication of the claim for a TDIU is therefore deferred until the other claims can be resolved.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information, and ask that he provide authorization for VA to obtain private treatment records dating from 2005 to the present from Dr. K.P., or in the alternative that he obtain and submit these records himself.

All efforts to obtain these records must be documented in the claims file and the Veteran should be notified if they cannot be obtained.

3.  Request from the North Carolina Retirement System any pertinent medical records associated with the Veteran's claim for disability retirement.

All efforts to obtain these records must be documented in the claims file and the Veteran should be notified if they cannot be obtained.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected back and sciatica disabilities.  The examination should be performed by a physician who has not previously examined the Veteran.  The entire claims file must be reviewed in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must report all symptomatology related to the Veteran's service-connected back and sciatica disabilities in detail.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

The examiner is also asked to provide an opinion on the impact of the back and sciatica disabilities on the Veteran's ability to work.  To this end, the examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.  The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  All pertinent evidence should be considered and discussed, to include the Veteran's statements, as well as statements provided by his spouse, friends, and former co-workers.  The March 2012 Medical Report for Disability Eligibility Review should also be considered and discussed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

